Citation Nr: 1515397	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to the establishment of eligibility under the Veterans Retraining Assistance Program (VRAP). 



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The appellant had active service from May 1997 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Although the Muskogee RO adjudicates VA educational benefits matters, the service member's office of original jurisdiction is the Los Angeles, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2013 VA Form 9 (substantive appeal), the appellant requested a Board hearing at his local RO (i.e., the Los Angeles RO).  In April 2014, the RO sent a letter to the appellant notifying him that his requested Travel Board hearing was scheduled for July 2014.  That letter was thereafter returned by the U.S. Postal Service as undeliverable.  It does not appear that the RO attempted to re-send the hearing notification letter to the appellant, or otherwise contact him for an updated/correct address.  The appellant was thus noted as being a "no show" for the July 2014 Travel Board hearing.  However, a review of the Board's Veterans Appeals Control and Locator System (VACOLS) confirms that the April 2014 hearing notification letter was, in fact, sent to an old mailing address.  More recent (unrelated) notification letters sent to the appellant at the address current address of record (as it is reflected in VACOLS) have not been returned as undeliverable.  To date, the appellant has not withdrawn his request for a Travel Board hearing.  Accordingly, because the hearing notification letter was not sent to the appellant's most recent address of record, a remand is necessary so that he may receive proper notice. 38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2014).


Accordingly, the case is REMANDED for the following action:

After determining the appellant's current correct address, schedule the appellant for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the appellant of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


